             Case 1:21-cv-01968-AJN Document 18
                                             17 Filed 09/16/21
                                                      09/15/21 Page 1 of 2




                                                          F I S H E R | T A U B E N F E L D LLP

                                       9/16/2021                             225 Broadway, Suite 1700
                                                                           New York, New York 10007
                                                                                   Main 212.571.0700
                                                                                    Fax 212.505.2001
                                                                            www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com




                                                                   September 15, 2021
VIA ECF
Hon. Alison J. Nathan
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                                  Re: Manjarrez v. Bayard’s Ale House LLC et al.
                                       Case No.: 21-cv-1968 (AJN)

Dear Judge Nathan:

                We represent Plaintiff in this matter. We respectfully request that the Court
adjourn for two weeks the deadline for Plaintiff to file a motion for conditional certification of a
collective action. Defendants consent to this request. The current deadlines are as follows:

                    1. Opening motion due on 9/15/2021;
                    2. Opposition due on 10/13/2021; and
                    3. Reply due on 10/20/2021.

                    The new deadlines would be:

                    1. Opening motion due on 9/29/2021;
                    2. Opposition due on 10/27/2021; and          SO ORDERED. 9/16/2021
                    3. Reply due on 11/3/2021.

                The reason for the request is that the parties had to take a break from negotiations
due to my 73 year old father being hospitalized with COVID. My father was only discharged
today, and his health situation coupled with the Jewish holidays prevented me from devoting
sufficient time to this case. We therefore respectfully request that the Court adjourn the deadlines
as requested above.
Case 1:21-cv-01968-AJN Document 18
                                17 Filed 09/16/21
                                         09/15/21 Page 2 of 2




    Thank you for your attention to the above.

                                         Respectfully Submitted,
                                         --------------------/s/------------------
                                         Michael Taubenfeld
